Contract No.    0001              































LABOUR CONTRACT


































Party A (Employer): Dalian Jingang-Andi Bio-Products Co.,Ltd.
                                                   










Party B (Employee):    Quanfeng Wang_
                                                






















Printed By Dalian Municipal Bureau of Labour and Social Security


























In accordance with the applicable provisions of “The Labor Law of the People’s
Republic of China”, “The Labor Contract Law of the People’s Republic of China”
and other relevant laws, rules and regulations, and in the principle of mutual
equality and voluntary basis, and through friendly negotiation, Party A and
Party B agree to sign this labour contract subject to the following terms and
conditions:




1. The Basic Information of Both Parties




1). Party A (Employer):
                                                           

Name of Employer:   Dalian Jingang-Andi Bio-Products Co.,Ltd.
                                                 

Legal Representative:  Quanfeng Wang
                                                 

Enterprise Type:     Limited Liability
                                              

Economic Type:      Foreign Investment
                                             

Entity Code:     736409650                                               

Registered Address: No.36 ShengMing 2nd Road, DD Port, Dalian, P.R.China
                                                  

Principle Office: No.36 ShengMing 2nd Road, DD Port, Dalian, P.R.China
                                                   

Tel:  +86-411-87407300                                                   




2). Party B (Employee):
                                                          

Name of Employee:   Quanfeng  Wang_            Gender:     Male
                      

ID Card No.:   210106580302217
                                                      

Residential Address:  Rm401, Bldg14, Songyuli, Dalian Development Zone, Dalian,
China 116600                                                        

Tel:  13904092163 (mobile Phone),  86-411-87407598 (office)
                                                      




3). In the event that Party B’s telephone number changes, he or she shall notify
Party A   immediately.




2. Term of the Contract

4). According to agreements between both sides, the following_(b)__ is
available.

(a) .Fixed Term:

The term of this contract shall commence on_____, _____, and shall continue
until _____, _____.




(b) .Unfixed Term:

The term of this contract shall commence on_January_1st 2008_.




(c). Term Based On the Completion of A Particular Task
                                                      

The term of this contract shall commence on_____, _____, and shall continue
until _____, _____.

3. Working Content and Working Place




5). Party A agrees to employ Party B, Mr. Quanfeng Wang  (name) as _CEO_(job
title) in __the company___(Department), located in _ No.36 ShengMing 2nd
Road,_DDport, Dalian, China_116620_____(office location and city).








Party A and Party B may sign a separate agreement to specify the job
responsibility and requirements of Party B’s post.




6).Party B shall, according to the working content and requirements as
stipulated by Party A, carefully perform his or her job responsibilities,
complete the working task on time, and observe the regulations and bylaws
legally formulated by Party A.




4. Working Hours & Rest & Vacation




7). Party A carries out the  (a)     of the following working hour systems on
the working post which it arranges for Party B.




(a). Standard Working Hour System: he normal working hours of Party B shall not
be more than eight hours each day, with the average working hours per week no
exceeding 40 hours. Rest day of each week is  two days     .

(b).Non-Regular Working Hour System: Party A shall, based on ensuring the body
health and consider the opinion of Party B, adopt such proper manners as
“Concentrated Working”, “Concentrated Rest”, “Shift Working and Rest
Adjustment”, and “Flexible Working”, etc. to protect Party B’s right to rest and
vocation and his or her completion of work.

(c).Working Hour System of Comprehensive Calculation With         (Month,
Quarter, Year) As Calculation Cycle: the average working hours per day and per
week shall not exceed the standard working hours as prescribed by relevant laws.




Party A shall apply to labour administrative department for approval before the
execution of a non-regular working hour system or a working hour system of
comprehensive calculation,




8).Party A shall, according to the relevant stipulations of the country and the
requirements of the enterprise’s business operation, make a reasonable
arrangement of Party B’s working time, ensure Party B’s lawful right to rest,
and guarantee Party B to enjoy his or her legal right to legal public holidays,
as well as paid leaves such as family leave, marital leave, bereavement leave
and maternity leave, and annual vacations, etc.




9).Party A may extend working hours due to the requirements of its production or
business after consultation with the trade union and Party B, but the extended
working hour for a day shall generally not exceed one hour; If such extension is
called for due to special reasons, the extended hours shall not exceed three
hours a day. However, the total extension in a month shall not exceed thirty-six
hours.




5.Remuneration of Labour




10).Party A shall, according to its business characteristics and economic
efficiency, determine its salary distribution system according to the relevant
law. Party B’s salary level shall be determined in accordance with the salary
distribution system of the enterprise and in consideration of his or her





labour skill, labour intensity, labour condition and labour contribution, and
the principle of equal pay for equal work shall be observed.




11).Party A shall adopt the ( a)    of the following methods for payment of
Party B’s salary:

(a).Time-Rate System: Party B’s salary standard is RMB 2,000,000 (USD$ 273,500)
per year, performance salary (bonus) shall be determined according to his or her
actual achievements.     

(b).Piece-Rate System: Party B’s labour quota is            , the unit price per
piece is RMB               .

(c).Determined according to the salary distribution system legally formulated by
Party A.




Party B’s salary standard in probation period is              .




12).Party A shall pay Party B’s salary in full in cash or wire transfer before
  25    of each month. In case that the payday is just a public holiday, Party A
shall make a prior salary payment on the most recent working day.




Party A shall take a record in writing of such information as the time and
amount of payment, and working days and signature of Party B, and provide the
salary slip to Party B.




13).In case that Party A arranges Party B to work overtime or in public holiday
or other day of rest, it shall provide deferred rest for Party B or pay overtime
salary to Party B according to relevant provisions as stipulated by the state.




14).Under the condition that Party B provides Party A with normal labor, the
salary paid by Party A to Party B shall not be less than the lowest salary
standard.




15).Party B’s salary during the period of medical leave shall be paid according
to the standard as prescribed in the bylaws of the Party A, which, however,
shall not be less than 80% of the lowest salary standard.  

   

6. Social Insurance and Welfare




16).Party A and Party B shall participate in social insurance program and pay in
full all kinds of social insurance fees on time. The (a)  of the following
method is adopted for payment of social insurance fees. Party A shall be
responsible to withhold and remit the part of social insurance fees, which shall
be paid by Party B.

(a).Participate in pension insurance, medical insurance, unemployment insurance,
work-related injuries insurance, and maternity insurance.

(b).Participate in medical insurance, work-related injuries insurance, and
              .




17).During the period of the Contract, Party B’s social welfare relating to
rest, sickness, injuries, suffering of occupational disease or work-related
injuries, maternity, or death, and the period for and welfare in connection with
medical treatment leave, or pregnancy, maternity or nursing leave shall be
implemented accordance with the laws and relevant regulations of P.R.C.








18).Party A provides Party b with the following supplementary insurance and
welfare:

      Housing Fund and related welfare
                                                         

                                                                        

                                                                        




7.

Labour Protection, Working Conditions and Occupational Hazard Prevention




19).Party A shall establish and improve its safety regulation for technical
operation, working rule, labor security and sanitation system and occupational
hazard prevention system, and offer Party with all necessary trainings. Party B
shall strictly observe all rules, regulations, bylaws and the safety regulation
for technical operation.  




20).Party A shall provide Party B with proper labor security and sanitary
conditions and necessary labor protection articles in conformity with the
stipulation of the country. In the event that Party A arranges Party B to take a
job, which may cause Party B to be exposed to occupational disease hazard, it
shall provide Party B with regular health examinations.




21).Party A shall perform the obligation to advise Party B of the post that may
result in occupational hazard, and educate Party B in labor safety and
sanitation for the purpose to prevent the occurrence of possible accidents and
occupational hazards.




22).Party B shall have the right to refuse to follow orders if Party A directs
or forces him or her to work in violation of regulations, and to criticize,
expose and accuse any acts endangering the safety of their life and physical
health.   




8.

Fulfillment and Modification of Labour Contract




23).Party A and Party B shall, according to the provisions of this Contract,
fully perform their respective obligations as prescribed herein.




24).Any change taken in such respects as the name, legal representative,
principal person in charge or investors of Party A, etc. shall not affect the
execution of this Contract.




25).In case that Party A is subject to a corporate combination or separation,
this Contract shall remain effective to be executed by the unit which succeeds
the rights and obligations of Party A.




26).Through the negotiation of both parties, the provisions of this Contract may
be changed in writing.




9.

Termination and Dissolution of Labour Contract




27).This Contract may be terminated upon mutual agreement of Party A and Party
B.








28).Party B may terminate this Contract by giving 30 days’ prior written notice
to Party A During the probation period, Party B shall give 3 days’ prior written
notice to Party A for termination of this Contract.




29).Party B may terminate this Contract in the event Party A is subject to any
of the following circumstances:




(a).Fail to provide labour protection or labour conditions as prescribed herein;

(b).Fail to pay labor remuneration in full or in time;

(c).Fail to pay social insurance fees on behalf of Party B;

(d).The bylaws of Party A is in violation of relevant laws, rules or
regulations, and causes damage the rights or benefits of Party B;

(e).Be subject to the circumstance as set forth in Item 1 of Article 26 of
Labour Contract Law, resulting in the invalidation of this Contract;

(f).Other circumstance under which Party B may terminate this Contract according
to the provisions of applicable laws and administrative rules and regulations.

(g).In case that Party A forces Party B to perform labor through force, threat
or illegal restriction on Party B’s personal freedom, or directs or forces him
or her to work in violation of regulations, endangering the safety of their life
and physical health, Party B may terminate this Contract immediately without any
prior notice to Party A.




30).Party A may terminate this Contract in the event Party B is subject to any
of the following circumstances:




(a).Party B is proved to have not met the hiring conditions during the probation
period;

(b).Materially violate relevant labor disciplines or bylaws of Party A;

(c).Party B neglects his duty and is engaged in malpractice for personal gains,
causing substantial loss to Party A;

(d).Party B simultaneously establishes labor relationship with other entities,
resulting in material adverse effects on the completion of working task arranged
by Party A, or he or she still refuse to rectify after being advised by Party A
for rectification;

(e).Party A is made to conclude or modify this Contract against its true
intentions through the use of fraud, coercion, or exploitation of the other
party's unfavorable position

(f).Party B is held criminally liable in accordance with law.




31).Upon the occurrence of any one of the following circumstances, Party A may
terminate this Labor Contract, but must give Party B 30 days of written notice
or pay Party B an additional one month’s salary:




(a).Party B becomes sick or suffers non-work related injuries, after Party B’s
medical leave has ended, Party B still has not recovered, or although Party B
has recovered, Party B cannot perform the work on the original duty post or any
other work arranged by Party A;

(b).Party B is not competent for his/her work, after being trained or adjusted
to change for another working post, Party B still can not be competent for such
new work;





(c).There have been major changes to in objective circumstances used as the
basis for the execution of this Labor Contract, rendering it impossible to
perform the original Labor Contract, and the parties are still not able to reach
an agreement on changes to this Labor Contract after their consultations;




32).In case that Party A intends to cut down staffs, it shall comply with the
provisions of Labor Contract Law and shall not cause any damage to Party B’s
legal rights and benefits.




33).Upon the occurrence of any one of the following circumstances, this Labor
Contract shall be terminated:




(a).The expiration of this Labor Contract;

(b).Party B starts to enjoy his or her legal pension insurance welfare;

(c).The death of Party B occurs;

(d).Party A has been declared bankrupt in accordance with law;

(e).Party A has been dissolved, closed or revoked in accordance with law, or
Party A determines for an early dissolution;

(f).Other circumstances specified by laws and administrative regulations.




34).When Party A terminates or revokes the Labor Contract, it shall present a
certificate to Party B and handle the procedure for transfer of achiever and
social insurance ties within 15 days. Parry B shall settle the transitional work
according to the provisions as agreed by both parties and if economic
compensation is required to be paid to Party B, it shall also complete the
payment when with handling such transitional work. Party A shall keep the labor
contracts that have been terminated and revoked for two years for recording or
inspection.

 

10.

Economic Indemnification and Compensation




35).In case that Party A revokes or terminates this Contract according to Item
1), 3), 5), 6) or 7) of Article 9 herein, relevant economic compensation shall
be paid by Party A to Party B pursuant to Article 46 of the Labor Contract Law.




36).The economic compensation shall be calculated based on the duration of
working experience of Party B for Party A, and be also subject to the following
standards:




(a).In case that Party B has worked for Party A for over one year, Party A shall
pay Party B an amount equal to one month’s salary of Party B;

(b).In case that Party B has worked for Party A for over one year, Party A shall
pay Party B an amount equal to one month’s salary of Party B;

(c).In case that Party B has worked for Party A for less than six months, Party
A shall pay Party B an amount equal to semi-month’s salary of Party B.

The salary standard of Party B shall be his or her average salary of the most
current 12 months before the dissolution or termination of this Contract.








37).In case that Party B’s salary is three times higher than the monthly average
yearly salary of the employees of the same area of last year issued by the
municipal government of where Party A is located, Party A shall indemnify Party
B according to the standard of three times of such monthly average yearly
salary, and the payment period shall not exceed 12 years.




38).In case that Party A terminates or dissolves the Contract in violation of
the relevant laws, if properly required by Party B, it shall continue the
fulfillment of its obligation hereunder; In case that Party B does not require
the continuous fulfillment of this Contract by Party A or the Contract has
become unenforceable, Party A shall indemnify Party B with an amount equal to
two times of the economic compensation standard as prescribed according to
relevant laws.




In case that Party B terminates this Contract in violation of relevant laws,
resulting in any damages to Party A, he or she shall bear relevant
responsibilities to indemnify Party A for such damages.




11.

Other Matters




39).Party A shall provide special expenses for rendering Party B with technical
training services. Both parties may conclude a separate agreement to set down
the relevant terms such as service period.

In case that Party B violates any provision as set forth in such separate
agreement, he or she shall pay an economic penalty according to provisions as
agreed by both parties.




40).In case that Party B shall bear the responsibility of confidentiality, the
two parties may sign a separate agreement to set down the relevant provisions
such as “Noncompetition Clause”.




In the event that Party B violates any provision as set forth in such separate
agreement, he or she shall pay an economic penalty according to provisions as
agreed by both parties. Any damage caused to Party A and resulting from the
violation of the agreement shall be borne by Party B.




41).The following_(c) and (d) agreements will be deemed as the appendices of
this Contract:




(a).Post Agreement

(b).Training Agreement

(c).Confidentiality Agreement

(d). Non-competition Agreement

42).Other matters as agreed by the two parties:

                                                                         

                                                                         

                                                                         

                                                                         




43).Any labor dispute arising in connection with the interpretation and
performance of the agreement shall be settled through friendly negotiation of
the two parties. If no agreement can be reached, it may be submitted to relevant
authorities for arbitration or settlement.








44).Any matter not covered herein shall be implemented according to relevant
stipulations of the state, provinces and cities.




45).This Contract shall come into force from the date of signature of both
parties. This Contract is made in duplicate, and each party holds one.







IN WITNESS WHEREOF, the parties hereto have caused this Contract to be executed
by them or their respective duly authorized officers as of the date first
herinabove written.










Party A: Dalian Jingang-Andi Bio-Products Co.,Ltd.                          







Authorized Representative:  /s/ Quanfeng Wang                              







Date: Dec.31,2007













Party B:   Quanfeng Wang                                   

                                      







Signature:   /s/ Quanfeng Wang                                         







Date: Dec.31,2007

 













                                                                               

Either of two parties may apply for verification of the signed Labor Contract,
which shall be submitted to labor administrative department within 30 days after
the date of execution of the Contract.









